Per Curiam.
The evidence offered by plaintiff and admitted by the court was sufficient to require submission of the case to the jury. It includes the testimony of the woman with whom plaintiff alleged defendant had committed adultery. She testified, by deposition, that de*495fendant had sexual intercourse with her forcibly and against her will and was prosecuted therefor. This testimony was in accord with and supports plaintiff's allegations. Hence, the judgment of nonsuit is reversed.
Reversed.